DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8, 12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura (US 2014/0003571).
Regarding claim 1, Yamamura’s figure 1A shows a counter circuit comprising: a start-up circuit (1st STG), configured to generate a start-up signal (output of IV2) according to an inputted clock signal (CLK-L) and output the start-up signal (output of IV2); and
M first combinational logic circuits (2nd STG, 4th STG, 6th STC, etc.) and M second combinational logic circuits (3rd STG, 5th STG, 7th STG, etc.), wherein the M first combinational logic circuits and the M second combinational logic circuits are alternate and cascaded, and M is an integer greater than or equal to 1; wherein an input terminal of the first combinational logic circuit is coupled to an output terminal of the start-up circuit 

Regarding claim 2, Yamamura’s figure 1A start up circuit (1st STG) generate the start-up signal of a current moment (output of IV2) according to the clock signal (CLK-L) and a start-up signal of a previous moment (output of IV2 is feedback to IV1 which forms a feedback loop), wherein the start-up signal of the previous moment is fed back by the start-up circuit.

Regarding claims 4 and 8, Yamamura’s figure 1B shows the first combinational logic circuit (2nd STG) outputting the clock signal (OUT2) in the first time period and continuously output the low level signal in the second time period, according to the start-up signal or a signal of the output terminal of the second combinational logic circuit of the previous stage and according to a signal fed back by the first combinational logic circuit at a previous moment.

 
Regarding claims 18-20, Yamamura’s counter is capable of being used in a pixel circuit of a panel display. 



Allowable Subject Matter
Claims 3, 5, 7, 9, 10, 11, 13, 14, 15 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        6/16/2021